            Case 1:20-cr-00154-JSR Document 1 Filed 01/30/20 Page 1 of 3

                            20MAG 1121
Approved:
                    THOMAS S. BURNETT
                    Assistant United States Attorney

Before:             THE HONORABLE JAMES L. COTT
                    United States Magistrate Judge
                    Southern District of New York

-   -   -   -   -   -   -   -   -    -    -   -   -   -   -   -   -   -   X
                                                                              SEALED COMPLAINT
UNITED STATES OF AMERICA
                                                                              Violations of 18 U.S.C.
                - v. -
                                                                              §§ 1703(a) and 2

CESAR VAZQUEZ,
                                                                              COUNTY OF OFFENSE:
                                                                              NEW YORK
                                         Defendant.


                                                                          X


SOUTHERN DISTRICT OF NEW YORK,                                ss.:

     WILLIAM BIANCO, being duly sworn, deposes and says that he is
a Special Agent with the United States Postal Service ("USPS") ,
Office of the Inspector General, and charges as follows:

                                              COUNT ONE
                                    (Delay or Destruction of Mail)

          1.   On or about November 22, 2 019, in the Southern
District of New York and elsewhere, CESAR VAZQUEZ, the defendant,
being a USPS officer or employee, knowingly and willfully did
secrete, destroy, detain, delay, and open letters, postal cards,
packages, bags, and mail that was entrusted to him and which came
into his possession, and which was intended to be conveyed by mail
and carried and delivered by carriers and other employees of the
USPS, and forwarded through and delivered from any post office and
station thereof established by authority of the Postmaster General
and the USPS, to wit, VAZQUEZ, while working as a USPS employee at
the USPS Processing and Distribution Center in Manhattan, New York,
removed letters from USPS mail-sorting machines and trays and
opened the letters, all of which were intended to be conveyed by
mail.

            (Title 18, United States Code, Sections 1703(a) and 2)
       Case 1:20-cr-00154-JSR Document 1 Filed 01/30/20 Page 2 of 3




       The bases for my knowledge and for       the   foregoing charges,
are,   in part, as follows:

           2.   I am a USPS Office of Inspector General Special
Agent and have been so employed since October 2017. In my current
position, I investigate violations of federal criminal laws,
including violations of Title 18, United States Code, Section 1703.
I have been personally involved in the investigation of this
matter.   This affidavit is based on my conversations with other
law enforcement officers, my examination of documents, reports and
records prepared by the USPS and law enforcement officers, and my
involvement in this investigation. Because this affidavit is being
submitted for the limited purpose of establishing probable cause,
it does not include all of the facts that I have learned during
the course of my investigation.   Where the contents of documents
and the actions, statements, and conversations of others are
reported herein, they are reported in substance and in part, except
where otherwise indicated.

          3.   From my review of records kept by the USPS, I have
learned, among other things, that CESAR VAZQUEZ, the defendant,
has been a USPS employee since on or about April 9, 2018.       In
November 2019, VAZQUEZ worked at the Manhattan USPS Processing and
Distribution Center ( the "Processing and Distribution Center") ,
through which mail distributed in Manhattan and the Bronx passes.

           4.  On  or    about  October   21,   2019, I   received
information from the USPS Postal Police that an employee at the
Processing and Distribution Center had discovered opened letters
in a bathroom on the 3 rd floor of the Processing and Distribution
Center.

          5.   From on or about October 25, 2019 up to and
including on or about November 25, 2019, I received multiple
reports from USPS employees that letters that had passed through
the Processing and Distribution Center had arrived at USPS Post
Offices having already been opened or damaged.

          6.   Based on my review of USPS records, I have learned,
among other things, that many of the opened letters about which I
received reports were processed on mail-sorting machines staffed
by CESAR VAZQUEZ, the defendant, at the Processing and Distribution
Center.

          7.     From my review of USPS records and video and visual
surveillance   of CESAR VAZQUEZ, the defendant, during his work

                                    2
.         Case 1:20-cr-00154-JSR Document 1 Filed 01/30/20 Page 3 of 3




    shifts at the Processing and Distribution Center,      I have learned,
    among other things:

                   a.    USPS records show that, on or about November
    22, 2019, VAZQUEZ was assigned to staff Delivery Bar Code Sorting
    ("DBCS")  machine numbers 22    and 79   at  the  Processing and
    Distribution Center.

                   b.   Based on my training and experience, USPS
    employees staffed to DBCS machines are supposed to remove mail
    from the DBCS machine and place it in an assigned mail tray.

                    c.    Between approximately 8: 15 p .m. on or about
    November 22, 2019 and approximately 2:30 a.m. on or about November
    23, 2019, while conducting in-person and video surveillance, law
    enforcement off ice rs observed VAZQUEZ, during his shift, remove
    multiple letters from DBCS machine number 79 and mail trays, take
    those letters to a secluded location between the racks that hold
    the mail trays, open the letters, and then place them on the racks
    alongside him.

                   d.   On or about November 25, 2019, law enforcement
    officers observed 18 open letters that had been retrieved from the
    mail racks where law enforcement saw VAZQUEZ place the letters he
    had opened on or about November 23, 2019.

              WHEREFORE, deponent respectfully requests that a warrant
    be issued for the arrest of CESAR VAZQUEZ, the defendant, and that
    he be arrested, and imprisoned or bailed, as the case may be.



                                     WILLIAM BIANCO
                                     Special Agent
                                     United States Postal Service



    Sworn to before me this
    1JL day of January, 2020
                   1
    TH
               >   '
                   ,✓.
                         [r'f<f~-
           ORABLE JAMES L. CO~T
    Un     Stat~s Magistrate Judge
    So    rn District of New York



                                       3
